 Case: 2:17-mc-00023-ALM-KAJ Doc #: 4 Filed: 09/27/19 Page: 1 of 1 PAGEID #: 86



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION



IN RE:                                                        Civil Action 2:17-mc-23
                                                              Chief Judge Algenon L. Marbley
KEVIN BRIAN GUNNELL EL                                        Magistrate Judge Jolson




                                              ORDER

       Plaintiff, proceeding pro se, filed this action seeking declaratory and injunctive relief

against Franklin County Probate, Franklin County Common Pleas Probate Court, and Franklin

County Probate Clerk Robert G. Montgomery. (Id. at 2). While not entirely clear, Plaintiff’s

Complaint seems to be based on his allegations that he is a “Moorish American National,” who

has a right to retain gold taken allegedly taken from “the people” in 1933. (Id. at 3). He also

claims that Franklin County Probate Clerk Robert G. Montgomery committed “fraud and deceit”

“as asserted and confirmed by the Pope’s civil orders.” (Id. at 12).

       It is unclear why Plaintiff filed this case as a miscellaneous matter, which is an ancillary

and supplementary proceeding related to other cases filed in federal courts. This action does not

appear to be related to another case filed in federal court, nor have similar actions been filed as

miscellaneous cases. Thus, Plaintiff is ORDERED to show good cause within fourteen days why

this action should remain as a miscellaneous action and why he should not be charged the full civil

filing fee of $400, or in the alternative, be required to file a motion to proceed in forma pauperis.

       IT IS SO ORDERED.


Date: September 27, 2019                              /s/ Kimberly A. Jolson
                                                      KIMBERLY A. JOLSON
                                                      UNITED STATES MAGISTRATE JUDGE
